—Appeal from a judgment of Monroe County Court (Maloy, J.), entered November 3, 2000, convicting defendant upon his plea of guilty of burglary in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of burglary in the third degree (Penal Law § 140.20). The challenge by defendant to the amount of restitution ordered by County Court is not foreclosed by his waiver of the right to appeal because the amount of restitution was not included in the terms of the plea agreement (see People v Wright, 288 AD2d 899, 900, lv denied 97 NY2d 689). We conclude, however, that defendant’s challenge lacks merit. The court did not abuse its discretion in ordering defendant following a hearing to pay restitution of less than half of the total purchase price of six unrecovered laptop computers, most of which were only two years old (see § 60.27 [1], [2]; see also People v Fuller, 57 NY2d 152, 157-158). Present — Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.